Order entered November 19, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00948-CV

                          JOYCE ANN GRAY, ET AL., Appellants

                                                V.

               NATIONSTAR MORTGAGE D/B/A MR. COOPER, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-03758-B

                                            ORDER
       In response to this Court’s November 5, 2019 order that the reporter’s record be filed

within ten days, court reporter Vikki Ogden filed a letter stating she is responsible for preparing

the reporter’s record in this case.    Although appellants have requested preparation of the

reporter’s record, they have have not provided the dates of the proceedings they want

transcribed. Accordingly, we ORDER appellants to provide Ms. Ogden, by December 2, 2019,

with written verification of the dates of the hearings they want transcribed. Ms. Ogden shall file,

by December 20, 2019, either the reporter’s record or written verification that appellants have

failed to provide the written verification of the dates of the proceedings to be transcribed. We

caution appellants that if the Court receives written verification of their failure to provide the
dates, the Court may order the appeal be submitted without the reporter’s record. See TEX. R.

APP. P. 37.3(c).

           We DIRECT the Clerk of this Court to send a copy of this order to Ms. Ogden and all

parties.

                                                    /s/    ROBERT D. BURNS, III
                                                           CHIEF JUSTICE